Citation Nr: 1121856	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge in Washington, DC in January 2009.  The record reflects that he was properly notified of the hearing but failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for such a hearing is considered withdrawn.

When the case was last before the Board in March 2010, the Board denied entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand and remanded the matter to the Board for action in compliance with the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) by way of the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the directives in the Joint Motion for Remand, additional reasons and bases were required to support the Board's conclusion that the Veteran was not prevented from performing sedentary work as a result of his service-connected bilateral cavus foot with contracture of all toes.  Additionally, the Joint Motion for Remand pointed out that the Board failed to make the determination that the Veteran was unable to secure and maintain substantially gainful employment because of the functional limitations caused solely by his service-connected bilateral foot disability.  The most recent VA examination for the Veteran's foot disability is from August 2005, and the report of that examination does not contain adequate information to properly decide the claim.  As such, additional development is necessary before further adjudication of the claim can take place.

The Board notes that the Veteran is currently service-connected for two disabilities, namely bilateral cavus foot with contracture of all toes, rated as 20 percent disabling, and posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  The combined evaluation for compensation is 60 percent.  As such, he does not meet the minimum schedular criteria for TDIU.  With regard to the determination of whether the Veteran's service-connected disabilities, either alone or in concert, render him unemployable, the Board notes that the Veteran underwent a September 2010 VA examination for his PTSD.  The report of that examination indicates that the Veteran's PTSD does not render him unemployable.  However, there is no medical opinion regarding whether the bilateral foot disability alone, or in concert with the PTSD, render the Veteran unemployable.  Consequently, a new VA examination with opinion is required in order to properly adjudicate the issue on appeal.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to the dates of any treatment received for his service-connected bilateral cavus foot with contracture of all toes since August 2005, and to furnish signed authorizations for the release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records (not already in the claims folder) from all sources should be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, VA should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R § 3.159 (2010).

2.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise in order to determine the current severity of the Veteran's bilateral cavus foot with contracture of all toes.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history - including, in particular, the records of any recent treatment.  All indicated tests and studies should be accomplished.  

Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran's bilateral cavus foot with contracture of all toes, the examiner should discuss all impairments and symptomatology, including any functional loss, associated with the disability.  

The examiner should opine whether it is at least as likely as not (ie., a 50 percent or better probability) that his service-connected bilateral cavus foot with contracture of all toes, causes the Veteran to be unable to secure and maintain substantially gainful employment, including sedentary employment.  Attention is drawn to the Veteran's statements that he completed four years of high school, he last worked in 1987 as a mechanic, and before that he did maintenance work.  

The determination by the VA examiner is to be made without regard to any non-service connected disability, to include the aspects of the Veteran's foot disability which are due to the post-service motor vehicle accident.  If any symptomatology from the service-connected foot disability cannot be separated or distinguished from the nonservice-connected foot disability, the examiner should so state.

The examiner should provide a detailed discussion of the rationale for the opinions rendered with consideration of the pertinent lay and medical evidence of record, including the Veteran's education and employment background.

3.  Request that the previous September 2010 VA examiner for the Veteran's service-connected PTSD provide an addendum to his previous opinion, if that physician is still available.  Specifically, the physician should specifically opine whether the Veteran's service-connected bilateral cavus foot with contracture of all toes and PTSD, in concert, prevent him from securing and maintaining substantially gainful employment.  Another VA psychiatric examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the September 2010 report is unavailable, and a new examiner indicates another examination is necessary in order to adequately answer the question posed. 

The examiner should provide a detailed discussion of the rationale for the opinions rendered with consideration of the pertinent lay and medical evidence of record, including the Veteran's education and employment background.

4.  Submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

5.  Readjudicate the claim for TDIU in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



